Citation Nr: 1631648	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  11-24 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1964 to November 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal   from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office.  These matters were remanded by the Board in November 2014.  

The Board notes that the issue of entitlement to service connection for posttraumatic stress disorder was also remanded in November 2014.  Subsequently, the issue was granted by the Agency of Original Jurisdiction (AOJ).  Accordingly, the matter is no longer for appellate consideration.

In December 2012, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

A claim for service connection for a right knee disability was raised in a December 2012 statement, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  A chronic hearing loss disability was not shown in service or for many years thereafter, and the most probative evidence indicates the current bilateral hearing loss disability is not related to active duty service.

2.  After resolving all doubt in the Veteran's favor, competent and probative evidence indicates the Veteran's tinnitus arose in service and continued since that time. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been     met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in April 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, post-service treatment records, and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359   (Fed. Cir. 2016).  

The Board also notes that the actions requested in the prior remand have been undertaken.  Specifically, an additional VA examination and opinions were obtained and a Supplemental Statement of the Case was issued.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries  v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Veteran seeks service connection for bilateral hearing loss and tinnitus, which he asserts are related to in-service noise exposure, including gunfire and shells in the Republic of Vietnam.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2012).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and organic diseases of the nervous system, including hearing loss and tinnitus, become manifest to a degree of 10 percent within one year from date of termination of active service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

If a pre-existing disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case 38 U.S.C.A. § 1153 (West 2014) applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; see also 38 C.F.R. 
§ 3.306 (2015); Jensen, 19 F.3d at 1417.

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization-American National Standards Institute (ISO-ANSI).          In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Turning to the evidence, when converted to ISO-ANSI standards, the Veteran's April 1964 enlistment audiogram showed pure tone thresholds of 35, 30, 20, 25, and 15 decibels in the right ear, and 30, 25, 25, 25, and 25 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  The examiner noted the Veteran had defective hearing and assigned him a PULHES profile of 2 for his hearing loss.  This is a rating system widely employed by armed services physicians in examination reports for induction and separation. The "P" stands for "physical capacity or stamina"; the "U" stands for "upper extremities"; the "L" stands for "lower extremities"; the "H" stands for "hearing and ear"; the "E" stands for "eyes"; and the "S" stands for "psychiatric."  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  A rating of "1" in any of the six categories is the highest rating possible and means that the inductee's condition in that category should not result in any limitations in military assignments.  Id.  Ratings from "2" to "4" indicate the existence of physical conditions that will result in progressively more severe restrictions on the type of assignments that the inductee may be given.  Id.

While an audiogram does not appear to have been administered at the Veteran's separation examination in November 1968, there are other audiogram results in his service treatment records.  In April 1967, three audiograms were conducted and the graphs were interpreted by the May 2015 VA audiological examiner.  The first showed puretone thresholds of 35, 35, 20, 15, and 5 in the right ear; and 35, 30, 20, 25, and 25 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  The second showed puretone thresholds of 40, 30, 20, 20, and 15 decibels in the right ear, and 45, 30, 15, 20, and 25 decibels in the left ear at the frequencies described above.  The third showed puretone thresholds of 35, 30, 20, 25, and 15 decibels in the right ear, and 35, 30, 25, 25, and 25 decibels in the left ear.  In September 1967, another audiogram was conducted, and showed puretone thresholds of 25, 20, 25, and 25 decibels in the right ear, and 25, 20, 25, and 30 decibels in the left ear at 500, 1000, 2000, and 4000 Hertz. 

Notwithstanding the clear and unambiguous notation of defective hearing on entrance examination and the provisions of 38 U.S.C.A. § 1111 that "every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment", the decision of the Court of Appeals for Veterans Claims (Court) in McKinney v. McDonald, 28 Vet. App.      15 (2016) dictates that the Veteran is nevertheless presumed sound because his hearing loss did not rise to the level of disability in accordance with 38 C.F.R. § 3.385.  

While the second April 1967 audiogram shows bilateral hearing loss for VA purposes, the Board notes the third test at that time again revealed hearing within normal limits for VA purposes.  Likewise, the audiogram conducted three months later in September 1967 also revealed hearing within normal limits for VA purposes.  Accordingly, a chronic hearing loss disability was not shown in service.  

Moreover, the record does not reveal competent evidence of a hearing loss disability after September 1967 until the VA audiology consult in April 2011.  Indeed, in a December 2010 review of systems, a VA clinician noted the Veteran denied hearing loss and tinnitus.  

As a chronic hearing loss disability was not shown in service, and there is no competent evidence of a hearing loss disability until many years after discharge from service, the question in this case becomes whether the current hearing loss disability is related to service.  On this question, the preponderance of the competent and probative evidence is against the claim.

The Veteran was first afforded a VA audiological examination in August 2011.  However, the VA examiner did not convert the audiogram results to ISO-ANSI standards and a subsequent opinion was deemed necessary. 

The Veteran underwent a VA examination in February 2015.  As the February 2015 examiner also failed to convert audiogram results to ISO-ANSI standards, an addendum opinion was obtained in June 2015.  The examiner listed all in-service audiogram findings as noted on testing and after conversion to ISO-ANSI standards.  The examiner noted that the Veteran had hearing within normal limits for VA purposes when he entered service, and that neither the last in-service audiogram, nor any other in-service examination, showed a significant change in hearing from the entrance exam.  Taking into account the Veteran's reports of noise exposure, the examiner noted that noise exposure has the potential to cause hearing loss, but does not always.  As no significant changes in hearing were noted during service, the examiner opined that it was less likely than not that the Veteran's current bilateral hearing loss was caused by or a result of his military noise exposure.  In support of the opinion, the examiner cited to medical literature for the propositions that the most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following the exposure, and that there was insufficient medical evidence from studies to determine if permanent noise-induced hearing loss could develop much later in one's lifetime after the cessation of noise exposure, but that it was unlikely that such delayed effects occur.  

As this opinion was provided following examination of the Veteran and thorough review of the claims file, and included a detailed rationale that cited to medical treatise evidence, the Board finds this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion to the contrary.  

While the Veteran is competent to attest to noise exposure in service and to describe subjective symptoms of hearing loss, the diagnosis, etiology, and extent of hearing loss requires medical testing and expertise to determine.  Thus, as a lay person the Veteran's opinion as to the etiology of his current hearing loss disability is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the medical opinion rendered by the June 2015 VA examiner to be significantly more probative than the Veteran's lay assertions.

With regard to continuity, the Veteran had nondisabling hearing loss prior to service and at his last audiogram in service in September 1967, and may have subjectively noticed hearing loss during and since service.  However, as per McKinney, the salient question for hearing loss claims is the severity of the hearing loss, not the mere presence of it.  As noted above, there is no competent evidence showing hearing    loss to a disabling degree following service at any time prior to the instant claim.  Indeed, he denied hearing loss in a December 2010 review of systems.  Had the Veteran been experiencing significant and disabling hearing loss during the years after service, it is likely that he would have undergone testing or treatment prior to 2011.  See generally AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

In sum, the preponderance of the competent and probative evidence indicates that the Veteran did not have a chronic hearing loss disability in service or for many years thereafter, and that his current bilateral hearing loss disability is not related   to military service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and service connection for bilateral hearing loss is denied.  

In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

Regarding tinnitus, the Board notes that the Veteran is competent to state whether he has, or has had, that condition.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

The medical evidence of record shows that the Veteran has reported experiencing tinnitus during the course of the claim and was diagnosed with tinnitus on VA examination.  Accordingly, the first criterion for establishing service connection, a current disability has been met.  

During his VA examinations and during his hearing, the Veteran reported that       he experienced tinnitus during service and on a periodic basis since that time. Although a VA treatment record from December 2010 and the April 2011 VA audiology consult reflect that the Veteran denied experiencing tinnitus, it is not clear whether his response was meant to indicate the absence of tinnitus at that time or was an indication that he has never experienced the disorder.  As he has reported the tinnitus is periodic, rather than constant, such responses are not dispositive.  Upon review of the record and after resolving all doubt in favor of the Veteran, the Board finds that the Veteran experienced tinnitus in service and   on a continuing basis thereafter.  Accordingly, service connection for tinnitus is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


